Citation Nr: 0427064	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  00-15 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
high frequency hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from February 1956 to February 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in June 2004.  A transcript of that hearing has 
been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the veteran claims that his condition is worse than 
when previously rated, and the available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993) (citing Proscelle v. Derwinski, 2 Vet. App 629 
(1992)).

In this case, in correspondence received in September 2003, 
the veteran indicated that his hearing loss was worse than 
when last evaluated by VA in March 2001 and requested a new 
VA examination.  In order to ensure compliance with VA's duty 
to assist, the Board finds that a remand is required in order 
to afford the veteran a VA examination that reflects the 
current status of his hearing loss disability.   

In addition, during the June 2004 Travel Board hearing, the 
veteran related that he recently received an outpatient 
audiology evaluation and hearing aids from the VA Medical 
Center at Bay Pines.  The duty to assist includes obtaining 
records of relevant VA medical treatment.  38 U.S.C.A. § 
5103A(c)(2).  On remand, the RO should secure the veteran's 
VA medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the veteran's 
medical records related to audiological 
evaluation or treatment from the VA 
Medical Center in Bay Pines dated from 
December 1997 to the present.    

2.  The RO should arrange for the veteran 
to be scheduled for a VA audiology 
examination to assess the current 
severity of his bilateral high frequency 
hearing loss.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


